DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a channel all-around semiconductor device, classified in H01L29/1037.
II. Claims 19-24, drawn to a method of manufacturing a channel all around semiconductor device, classified in H01L21/823412.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such a multi connected channel layer can be formed by ion implantation as opposed to an epitaxial process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During an email conversation with MS. Belinda Lee on May 20, 2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-29 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moroz et al (Moroz, US 2019/0348541 A1).
Regarding claim 1, Moroz shows a channel all-around semiconductor device, comprising: a plurality of gate structures (gate stack material 622 in FIG. 6 and [0054]), wherein the gate structures have the same extension direction (see FIG. 6), and each of the gate structures comprises a first end and a second end opposite to each 5other (see FIG. 6); and a multi-connected channel layer (channels 620 and 632), wherein the gate structures are all surrounded by the multi-connected channel layer (see FIG. 6), and a plane direction of the multi-connected channel layer is perpendicular to the extension direction of the plurality of gate structures, so that channels of the gate structures are connected to each other (see FIG. 6).  
Regarding claim 2, Moroz shows a channel all-around semiconductor device, wherein a spacing between the gate structures is less than a distance between the first end and the second end of each of the gate structures, and the spacing is a distance between two of the gate structures perpendicular to the extension direction (see FIG. 6 and related text).  

Regarding claim 4, Moroz shows a channel all-around semiconductor device, wherein a dielectric layer disposed between each of the gate structures and the multi-connected channel layer (see [0008]).
Regarding claim 5, Moroz shows a channel all-around semiconductor device, wherein a source region and a drain region (source region 630/ drain region 632), which respectively surround the first end and the second end of each of the gate structures; and a plurality of insulated isolation layers respectively disposed between the source  region and the gate structure as well as disposed between the drain region and the gate structure, -32-File: 87522usf wherein each of the gate structures and the multi-connected channel layer form a P-N junction ( interface between 632/630/620 in FIG. 6).
Regarding claim 6, Moroz shows a channel all-around semiconductor device, wherein 5a source region and a drain region, which respectively surround the first end and the second end of each of the gate structures; and a plurality of insulated isolation layers respectively disposed between the source region and the gate structure as well as disposed between the drain region and the gate structure, wherein each of the gate structures and the multi-connected channel layer form a 10metal-semiconductor contact (see FIG. 6 and related text [0052]+).
Regarding claim 9, Moroz shows a channel all-around semiconductor device, wherein , further 5comprising: a source region and a drain region, which respectively .  

Allowable Subject Matter
Claims 7-8 and 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIAS ULLAH/Primary Examiner, Art Unit 2893